Citation Nr: 1740634	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  10-32 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a compromised immune system.

2.  Entitlement to service connection for residuals of breast cancer, to include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for a right arm disorder, to include as secondary to residuals of breast cancer.

4.  Service connection for residuals of thyroid cancer, to include as due to exposure to ionizing radiation.

5.  Service connection for cancerous tumors in the neck, to include as secondary to thyroid cancer.

6.  Entitlement to service connection for a right hip disorder, to include as secondary to cancer treatment.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from November 1983 to January 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In December 2015, the Board remanded the Veteran's service connection claim for a compromised immune system for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives regarding these issues.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issues of entitlement to service connection for residuals of breast cancer, a right arm disorder, residuals of thyroid cancer, cancerous tumors in the neck, and a right hip disoder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is not shown to have a compromised immune system.


CONCLUSION OF LAW

The criteria for service connection for a compromised immune system have not been met.  38 U.S.C.A § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but she declined.

No VA examination was requested in relation to the issues of service connection for a compromised immune system.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor, in particular, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds no reasonable possibility that a VA examination would aid in substantiating the service connection claims for a compromised immune system.  See 38 U.S.C. § 5103A(a).  The weight of evidence is against a finding that a compromised immune system had its onset during active service or within one year of separation from active service or competent evidence even suggesting that a compromised immune system may be associated with service.  Furthermore, the record does not show a diagnosis of a compromised immune system.  As such, elements (1), (2), and (3) are absent.  Therefore, as discussed in detail below, VA has no duty to provide a VA examination or obtain an opinion in this case with regard to these issues.

Moreover, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the claims.  Essentially, beyond the Veteran's statements, no evidence is of record to suggest that the Veteran's compromised immune system either began during or was otherwise caused by her active service.  These statements alone are insufficient to trigger VA's duty to provide an examination. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Compromised Immune System

In July 2009, the Veteran filed a claim seeking service connection for a compromised immune system, which she believes is the result of cancer treatment.

The Veteran's STRs do not show any treatment or diagnosis for a compromised immune system.  At her entrance physical in October 1983 and at her separation physical in January 1985, the medical officer did not note any complaints, symptoms, or diagnosis for a compromised immune system.

Likewise, the Veteran's treatment records after her separation from service do not show any treatment or diagnosis of a compromised immune system.  The Board recognizes that the Veteran has undergone significant treatment for cancer.  However, no medical professional has diagnosed the Veteran with a compromised immune system.  Essentially, beyond the Veteran's assertions that she has a compromised immune system, she has not offered medical evidence to establish the presence of such a disability.  Likewise, her representative has not offered any information that would suggest the need for further development.

As such, the record does not show any current diagnosis of a compromised immune system.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Accordingly, the Board finds that the evidence is against the claim and entitlement to service connection for a compromised immune system is denied.


ORDER

Service connection for a compromised immune system is denied.


REMAND

The Veteran's service connection claims for residuals of breast cancer, a right arm disorder, residuals of thyroid cancer, cancerous tumors in the neck, and a right hip disorder, were remanded by the Board in December 2015 for a formal ionizing radiation dose reconstruction for the Veteran and a determination as to whether her in-service duties met the definition of a "radiation-risk activity" that would have exposed her to ionizing radiation.

In June 2016, the Health Physics Program reported that the U.S. Army has never fielded small arms ammunition with a depleted uranium component and concluded that the Veteran had no occupational exposure to ionizing radiation at Fort Jackson, South Carolina.

However, the Veteran asserts that she was exposed to ionizing radiation either through small arms fire OR was exposed to ionizing radiation as depleted uranium rounds were used for ammunition in other weapons.  She asserts that either her ammunition was contaminated by the other ammunition, and thus exposed her to ionizing radiation, or alternatively that she was exposed to ionizing radiation at the firing ranges as she breathed the air and was exposed to chemicals.  In addition, she asserted that this took place during training not only at Fort Jackson, South Carolina, but also at Schofield Barracks, Hawaii.  Because it appears only one theory of exposure that was advanced by the Veteran was foreclosed, a remand is necessary to determine if the Veteran was exposed to ionizing radiation based on her alternative theory.

Accordingly, the case is REMANDED for the following action:

1.  Forward a copy of the Veteran's available service personnel records and a completed Radiation Exposure Questionnaire, to the United States Army Medical Command, Fort Sam Houston, Texas, and to Schofield Barracks, Hawaii.  Ask the United States Army Medical Command to provide a formal ionizing radiation dose reconstruction for the Veteran and to determine whether the Veteran's in-service duties in 1984 on the firing ranges at Fort Jackson, South Carolina and the Schofield Barracks, Hawaii, met the definition of a "radiation-risk activity" and would have exposed her to ionizing radiation.  Advise the United States Army Medical Command that it is asserted that the Veteran's in-service duties on the firing range at Fort Jackson, South Carolina, and Schofield Barracks, Hawaii, either contained depleted uranium or that the ammunition she used was contaminated by other depleted uranium rounds.  Alternatively, she asserts that she was exposed to depleted uranium through the dust and air as depleted uranium rounds were being used at the firing ranges.  

2.  After the United States Army Medical Command responds with a formal ionizing radiation dose reconstruction for the Veteran and a determination of whether she participated in a "radiation-risk activity" during service, forward the claims file to the Undersecretary for Health to prepare a radiation dose estimate for the Veteran. 

3.  After the Undersecretary for Health responds with a radiation dose estimate for the Veteran, review that estimate and determine whether any additional development of this claim is required, to include whether it should be sent to the Undersecretary for Benefits. 

4.  If the Veteran is found to have been exposed to ionizing radiation during service, then schedule her for the appropriate VA examination(s), as needed in light of medical opinions obtained in September 2016, to determine whether it is at least as likely as not (50 percent probability or greater) that any residuals of breast cancer, right arm disorder, residuals of thyroid cancer, cancerous tumors in the neck, and/or right hip disorder were caused by or related to service.

5.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


